We have carefully reconsidered the opinion and the conclusion to which it leads upon the defendant's application, and in the light of the adjudications to which we have been referred, and find no sufficient ground for changing the result.
The judgment, from which the appeal is taken, is rendered in the usual form of a simple money demand, and its silence as to the existence of the lien, asserted and sought to be enforced in the complaint, must be deemed a denial of the claim and an adjudication against it, and the subsequent proceedings under execution, in the recognition and allotment of the debtor's homestead in the land, uncontested, shows such to be the construction put upon the judgment and its legal effect by the parties.                                                (292)
There is no ground, therefore, for an appeal by the defendant from the ruling of the court and the refusal to insert a clause in it declaring the priority of the homestead right over that of the statutory lien upon the premises, for the adverse decision as to the latter leaves the premises, when being subjected to the execution, open, as in the other cases, to the claim for exemption, to be asserted in the mode prescribed by law. There is, consequently, no just cause of complaint afforded to the defendant for his appeal, for the proposed modification of the judgment would have been of no advantage to him.
The complaint, when there is no just reason for it, comes from the defendant alone, and the appeal is his alone, prosecuted solely to redress a supposed wrong done to him and correct a ruling from which it is alleged to result, and the undertaking, put in the form of a penal bond with conditions, is in his interest and for his relief, and the surety thereto comes collaterally and contingently into the action, in support *Page 240 
and aid of the debtor, in effecting a reversal or correction of the ruling for his relief and benefit. The recitals in the bond show its aim and purpose to be to subordinate the lien to the homestead by direct declaratory terms, and its end is obtained when this result is reached.
The objection of the appellants in the present appeal to the rendition of the judgment rests upon the introduction into the condition, upon which the liability depends, the further words, "and said alleged lien declared and held to be valid as aforesaid," a contingency which has not occurred, since no such adjudication was made. But this provision is not only repugnant to the clause immediately preceding, for the affirmingof the ruling precludes the making any such inconsistent declaration, and both conditions cannot co-exist, but is contrary to the entire scope and object for which the undertaking was given, as shown by its terms. There is then no alternative, and these inadvertent words (293)  must be rejected on account of such repugnancy, or the bond is a nullity. We are constrained, therefore, to eliminate them, or give such a construction to the instrument as will make it conform to the statutory requirement, and the other provisions meet this and render it, what all parties meant it should be, a security for the debt, if there was no error found in the action of the court.
In this connection it may be remarked that the very object of the appeal, a judicial determination of the question of the relations between the lien and the exemption in favor of the debtor, would be defeated if this condition now insisted on is essential to the liability, so that the appellant will extricate himself from his bond by losing the very interest his appeal was intended to secure.
The clause which makes the difficulty has no proper place in the instrument, and it is complete under the statute with the clause omitted, since the allegation becomes operative by the affirming of the judgment in the appellate court, and so itself and the statute alike provide. The Code, sec. 554.
As then the liability, before contingent, becomes absolute when "the judgment appealed from or any part thereof is affirmed or the appeal dismissed," and it has been affirmed, we think, notwithstanding the interpolation of the repugnant matter, the bond imposed the obligation of payment on the surety, and it was properly so adjudged. We have examined the cases cited, so far as accessible to us, and they do not contravene the principle of this adjudication, and that of Crist v. Burlingame,  62 Barb., 351, rather gives it support. It cites with approval what is said by Shaw,C. J., in Burt v. Hartshorn, 1 Met. (Mass.), 24, as follows: "The rule, as in other cases, must be to look at the whole instrument and the circumstances and relation in which the parties *Page 241 
stood to each other at the time of entering into the contract, and therefrom ascertain the intention of the parties; and the intent, when thus ascertained, must govern the construction of the contract." (294) And in the present case we give effect to the maxim, ut res magisvaleat quam pereat, so often quoted in the adjudications of this Court.
We therefore leave undisturbed our former ruling, and find no error in it.
Affirmed.